TAYLOR, Justice.
Plaintiffs (appellants) brought this action November 22, 1957, against defendants (respondents) as directors of the Milner Low Lift Irrigation District, for a decree enjoining defendants from levying upon their lands within the district, a higher charge or assessment for maintenance and operation of the district’s irrigation system, than that levied upon other lands in the district.
This action was combined with Bradshaw et al. v. Milner Low Lift Irrigation District et al., ante, p. 528, 381 P.2d 440, and with Seymour, et al. v. Milner Low Lift Irrigation District, et al., post, p. 550, 381 P.2d 452, for trial in the district court and also on appeal to this court.
Plaintiffs are owners of a portion of the lands referred to in the Bradshaw case as 2359 acres of “new lands” which received water for irrigation from the district prior to 1957. September 3, 1957, the directors of the district levied an assessment upon these new lands for maintenance and operation for the year 1958 in the amount of $9.50 per acre, and upon the old lands in the amount of $7.24 per acre.
Plaintiffs brought this action for themselves and on behalf of other owners of new lands similarly situated, for the purpose of obtaining a decree enjoining the making and enforcement of such levy, or any levy, im*550posing a higher charge for maintenance and operation of the irrigation system of the district, upon their lands than that levied upon the old lands within the district.
The issues in the Bradshaw case were broadened to encompass those joined in this case. On the facts and the law as set forth in the Bradshaw case, the judgment for defendants herein is affirmed.
Costs to respondents.
KNUDSON, C. J., and McQUADE, Mc-FADDEN and SMITH, JJ., concur.